ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_04_EN.txt. 300




                SEPARATE OPINION OF JUDGE TOMKA



   Jurisdiction of the Court under Article 36 (2) of Statute — Existence of a
dispute — No prior negotiations or notice necessary before seising Court —
Existence of a dispute a condition for exercise of jurisdiction — Dispute in principle
to exist at date of Application — Court has applied condition flexibly and taken
into account subsequent events — Proceedings clarified that a dispute between the
Marshall Islands and India exists — Court should have considered other arguments
against jurisdiction.

  Admissibility — Obligations relating to nuclear disarmament alleged to exist
under customary international law — Nature of these alleged obligations —
Disarmament requires co-operation between all States, in particular nuclear
States — Court cannot consider position of one nuclear State without considering
and understanding positions of other nuclear States — Absence of other nuclear
powers before Court prevents consideration of claims in proper multilateral
context — Application inadmissible.


   1. For the ﬁrst time in almost a century of adjudication of inter-State
disputes in the Peace Palace, the “World” Court (the Permanent Court of
International Justice and the International Court of Justice) has dismissed
a case on the ground that no dispute existed between the Applicant and
the Respondent prior to the ﬁling of the Application instituting proceed-
ings 1. The Court seems not to be interested in knowing whether a dispute
between them exists now.
   2. I am not convinced by the approach taken by the Court, despite
many references to its case law. In my view, other decisions of the Court,
and its predecessor, point in a diﬀerent direction. Therefore, to my regret,
I am unable to support the Court’s conclusion based on the absence of a
dispute.

   1 This does not include requests for interpretation under Article 60 of the Court’s

Statute, which also — at least in the English version — uses the term “dispute” (the French
text of the Statute uses the term “contestation”) (see, e.g., Request for Interpretation of the
Judgment of 20 November 1950 in the Asylum Case (Colombia v. Peru), I.C.J. Reports 1950,
p. 403). Where there is no disagreement between the parties about the meaning and scope
of a Judgment, there is nothing to interpret (see Request for Interpretation of the Judgment
of 31 March 2004 in the Case concerning Avena and Other Mexican Nationals (Mexico v.
United States of America) (Mexico v. United States of America), Judgment, I.C.J. Reports
2009, p. 17, para. 45). Requests for interpretation cannot serve the purpose of seeking a
decision of the Court on matters not brought before the Court in the original proceedings
(see, e.g., Request for Interpretation of the Judgment of 15 June 1962 in the Case concerning
the Temple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand), Judgment,
I.C.J. Reports 2013, pp. 303-304, para. 56).

49

301              nuclear arms and disarmament (sep. op. tomka)

   3. Is it really the case that the Marshall Islands and India did not, by
April 2014, have a dispute relating to the latter’s compliance with the
obligations relating to nuclear disarmament that the Marshall Islands
alleges to exist under customary international law, and that they do not
have such a dispute now? Do the positions of the Marshall Islands and
India on the latter’s performance of its alleged obligations coincide?

  4. The Marshall Islands in its Application alleges, inter alia, that
         “India has not fulﬁlled its obligation under customary international
         law to pursue in good faith negotiations to cease the nuclear arms
         race at an early date, and instead is taking actions to improve and
         expand its nuclear forces and to maintain them for the indeﬁnite
         future.
            Similarly, India has not fulﬁlled its obligation under customary
         international law to pursue in good faith negotiations leading to
         nuclear disarmament in all its aspects under strict and eﬀective inter-
         national control, in particular by engaging a course of conduct, the
         quantitative build-up and qualitative improvement of its nuclear
         forces, contrary to the objective of nuclear disarmament.”

On the basis of these allegations, the Marshall Islands requests the Court
to issue a declaratory judgment ﬁnding “that India has violated and conti-
nues to violate its international obligations under customary international
law” through various acts and omissions (emphasis added) 2. The Marshall
Islands further requests the Court

         “to order India to take all steps necessary to comply with its obliga-
         tions under customary international law with respect to cessation of
         the nuclear arms race at an early date and nuclear disarmament within
         one year of the Judgment, including the pursuit, by initiation if nec-
         essary, of negotiations in good faith aimed at the conclusion of a
         convention on nuclear disarmament in all its aspects under strict and
         eﬀective international control”.


   5. It is a question for the merits whether obligations under customary
international law exist in the terms for which the Marshall Islands con-
tends, thus binding also on India. However, India denies the claims made
by the Marshall Islands in this case. In its Counter-Memorial, India
“assert[ed] that [the Marshall Islands’] position lacks any merit whatso-
ever”.



     2   For the full text of the request, see paragraph 11 of the Judgment.

50

302        nuclear arms and disarmament (sep. op. tomka)

                              I. Jurisdiction

   6. India has raised essentially four arguments against the Court having
jurisdiction over this case, and to the admissibility of the Application.
According to the ﬁrst one of these, “there is no dispute between the Parties”.
   7. The Court has concluded that it “does not have jurisdiction under
Article 36, paragraph 2, of its Statute” (Judgment, para. 54).
   8. It is to be recalled that the basis of jurisdiction relied upon by the
Marshall Islands is two declarations under Article 36, paragraph 2, of the
Statute of the Court, one deposited by the Marshall Islands on
24 April 2013 and the other by India on 18 September 1974.
   9. When analysing issues of jurisdiction, caution has to be taken in
relying on diﬀerent pronouncements of the Court, in particular, depend-
ing upon whether the basis invoked is Article 36 (2) declarations or a
compromissory clause contained in a treaty. Both declarations and com-
promissory clauses may set certain preconditions for the seising of the
Court. The Court’s jurisprudence has to be viewed in light of the relevant
provisions underpinning its jurisdiction in any given case.

   10. The Court in the present Judgment (see paragraph 35) recalls its
previous view, that when “[i]t has been seised on the basis of declarations
made . . . which . . . do not contain any condition relating to prior nego-
tiations to be conducted within a reasonable time” (Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1998, p. 322, para. 109), no
such negotiations are required prior to the ﬁling of the Application. In
the same Judgment, the Court clariﬁed that a State is “not bound to
inform [the other State] of its intention to bring proceedings before the
Court” (ibid., p. 297, para. 39).
   11. India argues that “the primary condition for the exercise of [the
Court’s] jurisdiction is that there must be a dispute between the parties”.

   12. Although the Court has, on a number of occasions, stated that the
existence of a dispute is a condition for its jurisdiction, in my view, it is
more properly characterized — as India has asserted — as a condition for
the exercise of the Court’s jurisdiction. The jurisdiction of this Court is
based on the consent of States. If States make declarations under Arti-
cle 36 (2) of the Statute “they recognize as compulsory ipso facto and
without special agreement, in relation to any other State accepting the
same obligation, the jurisdiction of the Court in all legal disputes con-
cerning [the matters speciﬁed in letters (a) to (d) of that paragraph]”.
The Court’s jurisdiction in relation to a State which has made a declara-
tion is established from the moment the declaration is deposited with the
Secretary-General of the United Nations, and remains in force as long as
it is either not withdrawn or has not lapsed if it has been made for a
speciﬁed period of time. The Court has explained that


51

303         nuclear arms and disarmament (sep. op. tomka)

      “by the deposit of its Declaration of Acceptance [of the Court’s juris-
      diction under Article 36 (2) of the Statute] with the Secretary-General,
      the accepting State becomes a Party to the system of the Optional
      Clause in relation to the other declarant States, with all the rights and
      obligations deriving from Article 36. The contractual relation between
      the Parties and the compulsory jurisdiction of the Court resulting
      therefrom are established, ‘ipso facto and without special agreement’,
      by the fact of the making of the Declaration.” (Right of Passage over
      Indian Territory (Portugal v. India), Preliminary Objections, Judg-
      ment, I.C.J. Reports 1957, p. 146; emphasis added.)
The Court further speciﬁed that it is on the date when the second declar-
ant State deposits its Declaration of Acceptance “that the consensual
bond, which is the basis of the Optional Clause, comes into being between
the States concerned” (ibid.).
   13. Thus, it is not the emergence of a dispute which establishes the
Court’s jurisdiction or perfects it. The emergence of a dispute is a neces-
sary condition, in the event that one of the disputing parties which has
accepted the Court’s jurisdiction decides to bring an Application institut-
ing proceedings before the Court against another State with an Article 36
declaration in force, for the Court to exercise that jurisdiction. The disap-
pearance of the dispute during the proceedings, either because the parties
have reached a settlement or because of intervening circumstances, does
not deprive the Court of its jurisdiction. However, the Court in such a
situation will not give any judgment on the merits, as there is nothing
upon which to decide. It would limit itself either to taking note of the
settlement in its Order and directing the Registrar “that the case be
removed from the list” (see, e.g., Passage through the Great Belt (Fin-
land v. Denmark), Order of 10 September 1992, I.C.J. Reports 1992,
pp. 348-349) or concluding that a claim “no longer has any object and
that the Court is therefore not called upon to give a decision thereon”
(see, e.g., Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports
1974, p. 272, para. 62; Nuclear Tests (New Zealand v. France), Judgment,
I.C.J. Reports 1974, p. 478, para. 65).
   14. The function of the Court “is to decide in accordance with interna-
tional law such disputes as are submitted to it” (Article 38, paragraph 1,
of the Statute). The Court does so as the principal judicial organ of the
United Nations, thus contributing to the achievement of its purposes, one
of them being “to bring about by peaceful means, and in conformity with
the principles of justice and international law, adjustment or settlement of
international disputes” (Article 1, paragraph 1, of the Charter of the
United Nations). In order to discharge this function, the dispute must still
exist when the Court decides on its merits, provided that it has jurisdic-
tion and the Application is admissible. While the formulation of Arti-
cle 38, paragraph 1, of the Statute implies that the dispute will already
exist when proceedings before the Court are instituted, the phrase about
the Court’s function, added to the text of Article 38 at the Conference in

52

304        nuclear arms and disarmament (sep. op. tomka)

San Francisco, was not intended to constitute a condition for the Court’s
jurisdiction. Article 38 concerns the law to be applied by the Court, while
for its jurisdiction — in addition to Articles 34 and 35 — Articles 36 and
37 are particularly relevant. What the Court says in paragraph 39 of its
present Judgment should thus be viewed as a mere observation and not as
determinative for its jurisdiction.



   15. As the Court has stated on a number of occasions the “dispute
must in principle exist at the time the Application is submitted to the
Court” (Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 442, para. 46,
quoting Application of the International Convention on the Elimination of
All Forms of Racial Discrimination (Georgia v. Russian Federation), Pre-
liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 85, para. 30;
emphasis added); see also Alleged Violations of Sovereign Rights and Mar-
itime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary
Objections, Judgment, I.C.J. Reports 2016 (I), p. 61, para. 52; Application
of the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports
2008, p. 438, para. 80 and pp. 437-438, para. 79, quoting Application of
the Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judg-
ment, I.C.J. Reports 1996 (II), p. 613, para. 26).
   16. Despite repeating this general rule (see Judgment, paragraph 39),
the Court has, however, adopted rather a very strict requirement that the
dispute must have existed prior to the ﬁling of the Marshall Islands’
Application.
   17. In some cases, circumstances will dictate that the dispute must
indeed exist as at the date of the Application. Such was the situation in
the recent case concerning Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), for in
that case Colombia’s denunciation of the Pact of Bogotá took eﬀect
almost immediately after the Application was ﬁled (see Preliminary Objec-
tions, Judgment, I.C.J. Reports 2016 (I), pp. 13-14, 18-20, paras. 17, 24,
34, 48). As Colombia’s acceptance of the jurisdiction of the Court under
the Pact had thus been terminated upon the taking eﬀect of its denuncia-
tion, Nicaragua could not have subsequently ﬁled an Application and the
Court thus considered whether a dispute had previously emerged (ibid.,
paras. 52 et seq.). Likewise, in the Georgia v. Russia case, the Court was
considering a speciﬁc compromissory clause contained in the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimina-
tion that required that there be a “dispute . . . with respect to the
interpretation or application of this Convention, which is not settled by
negotiation or by the procedures expressly provided for in this Conven-
tion . . .” (Article 22, quoted in Application of the International Convention

53

305         nuclear arms and disarmament (sep. op. tomka)

on the Elimination of All Forms of Racial Discrimination (Georgia v. Rus-
sian Federation), Preliminary Objections, Judgment, I.C.J. Reports
2011 (I), p. 81, para. 20; emphasis added). There thus had to be a dispute
that “is not settled by negotiation”, a requirement which the Court char-
acterized as among the “preconditions to be fulﬁlled before the seisin of
the Court” (ibid., p. 128, para. 141). If a compromissory clause requires
prior negotiations before ﬁling the Application as one of the “precondi-
tions” for seising the Court, logically the dispute should have arisen prior
to instituting the proceedings before the Court. Moreover, the dispute
and the required negotiations should have been related to the subject-
matter of the Convention which contains the compromissory clause —
racial discrimination in the Georgia v. Russia case. Any kind of bilateral
political talks would not satisfy that requirement. The Judgment in Geor-
gia v. Russia should be viewed in this light. Therefore, I cannot agree with
the view of those who consider that it indicates the beginning of a more
formalistic approach to the existence of a dispute in the Court’s jurispru-
dence.


  18. Where there are no circumstances requiring that the dispute exist
by a particular date, the Court has been rather more ﬂexible in not limit-
ing itself only to the period prior to the ﬁling of the Application in order
to ascertain whether a dispute existed between the parties before it.
  19. In the Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia)
case, that Court, when “verify[ing] whether there [was] a dispute between
the Parties that falls within the scope of [the] provision [of Article IX of
the Convention]” (Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 614, para. 27), observed that
      “[w]hile Yugoslavia has refrained from ﬁling a Counter-Memorial on
      the merits and has raised preliminary objections, it has nevertheless
      wholly denied all of Bosnia and Herzegovina’s allegations, whether at
      the stage of proceedings relating to the requests for the indication of
      provisional measures, or at the stage of the present proceedings relating
      to those objections” (ibid., para. 28; emphasis added).
Manifestly, a very serious military conﬂict in Bosnia and Herzegovina
had been going on already for a year prior to the ﬁling of the Application
on 20 March 1993. The war on the territory of Bosnia and Herzegovina
broke out shortly after its declaration of independence on 6 March 1992.
The Court, however, did not inquire whether any allegation or claim of a
breach of the obligations under the Genocide Convention had been made
prior to the submission of the case to the Court. It limited itself to noting
that “the principal requests submitted by Bosnia and Herzegovina are for
the Court to adjudge and declare that Yugoslavia has in several ways
violated the Genocide Convention” (ibid.) and then noting, in the pas-
sage quoted above, the denial of these allegations by the Respondent in

54

306          nuclear arms and disarmament (sep. op. tomka)

the course of the proceedings before the Court. The Court did not refer
to a denial of such allegations prior to its seisin by the Applicant.
   20. Moreover, from an early period of its adjudication the World
Court has shown a reasonable amount of ﬂexibility, not being overly for-
malistic, when it comes to the timing at which jurisdictional requirements
are to be met (see similarly Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Croatia v. Serbia), Pre-
liminary Objections, Judgment, I.C.J. Reports 2008, p. 438, para. 81).
   21. In a case decided in 1925, the Respondent argued, inter alia, “that
the Court has no jurisdiction because the existence of a diﬀerence of opin-
ion in regard to the construction and application of the Geneva Conven-
tion had not been established before the ﬁling of the Application” (Certain
German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6,
1925, P.C.I.J., Series A, No. 6, p. 13; emphasis added). The Court looked
at the compromissory clause, and noticed that it “does not stipulate that
diplomatic negotiations must ﬁrst of all be tried” and that under that
clause “recourse may be had to the Court as soon as one of the Parties
considers that a diﬀerence of opinion arising out of the construction and
application of [certain Articles of the Convention] exists” (ibid., p. 14). In
dismissing the objection the Court made a pronouncement which, in my
view, is clearly apposite to the case at hand. It said:


         “Now a diﬀerence of opinion does exist as soon as one of the Gov-
      ernments concerned points out that the attitude adopted by the other
      conﬂicts with its own views. Even if, under [the compromissory clause],
      the existence of a deﬁnite dispute were necessary, this condition could
      at any time be fulﬁlled by means of unilateral action on the part of the
      applicant Party. And the Court cannot allow itself to be hampered by
      a mere defect of form, the removal of which depends solely on the
      Party concerned.” (Ibid.) 3
   22. This dictum originated from the principle which the Permanent
Court had enunciated a year earlier, in 1924, in the Mavrommatis Pales-
tine Concessions case (see Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
p. 613, para. 26). In response to an argument that the proceedings were
not validly instituted because “the application was ﬁled before [the rele-
vant protocol] had become applicable”, the Permanent Court stated:

        “Even if the grounds on which the institution of proceedings was
      based were defective for the reason stated, this would not be an ade-
   3 The force of this statement is strengthened by the fact that it seems all elected judges

were in agreement with it; only a “National Judge”, as judges ad hoc were at that time
designated, chosen by the Respondent, dissented.

55

307         nuclear arms and disarmament (sep. op. tomka)

      quate reason for the dismissal of the applicant’s suit. The Court,
      whose jurisdiction is international, is not bound to attach to matters
      of form the same degree of importance which they might possess in
      municipal law. Even, therefore, if the application were premature
      because the Treaty of Lausanne had not yet been ratiﬁed, this circum-
      stance would now be covered by the subsequent deposit of the neces-
      sary ratiﬁcations.” (Mavrommatis Palestine Concessions, Judgment
      No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34.)
   23. The Court applied this principle in Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and Her-
zegovina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), pp. 613-614, para. 26. As the Court there observed (ibid.), it
also did so in Northern Cameroons (Cameroon v. United Kingdom), Pre-
liminary Objections, Judgment, I.C.J. Reports 1963, p. 28, and in Military
and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
1984, pp. 428-429, para. 83. Indeed, in the former Judgment, the Court
highlighted that “the Court, like its predecessor, the Permanent Court of
International Justice, has always had recourse to the principle according
to which it should not penalize a defect in a procedural act which the
applicant could easily remedy” (Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Bosnia and Herzegov-
ina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 613, para. 26; emphasis added).


   24. More recently, the Court invoked this principle in 2008 in the case
concerning the Application of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2008, p. 412. The Court “emphasized that
a State which decides to bring proceedings before the Court should care-
fully ascertain that all the requisite conditions for the jurisdiction of the
Court have been met at the time proceedings are instituted” (ibid., p. 438,
para. 80). Nonetheless, the Court went on that it “has also shown realism
and ﬂexibility in certain situations in which the conditions governing the
Court’s jurisdiction were not fully satisﬁed when proceedings were initi-
ated but were subsequently satisﬁed” (ibid., p. 438, para. 81). It referred
(ibid., p. 439, para. 82) to the principle outlined in the Mavrommatis case,
noted above, whereby the Court “is not bound to attach to matters of
form the same degree of importance which they might possess in munici-
pal law”. The Court concluded that

      “What matters is that, at the latest by the date when the Court decides
      on its jurisdiction, the applicant must be entitled, if it so wishes, to
      bring fresh proceedings in which the initially unmet condition would
      be fulﬁlled. In such a situation, it is not in the interests of the sound

56

308         nuclear arms and disarmament (sep. op. tomka)

      administration of justice to compel the applicant to begin the pro-
      ceedings anew — or to initiate fresh proceedings — and it is prefera-
      ble, except in special circumstances, to conclude that the condition
      has, from that point on, been fulﬁlled.” (Application of the Convention
      on the Prevention and Punishment of the Crime of Genocide (Croatia v.
      Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
      p. 441, para. 85.)
It explained the rationale behind the principle as follows:
      “it is concern for judicial economy, an element of the requirements of
      the sound administration of justice, which justiﬁes application of the
      jurisprudence deriving from the Mavrommatis Judgment in appropri-
      ate cases. The purpose of this jurisprudence is to prevent the needless
      proliferation of proceedings.” (Ibid., p. 443, para. 89.)
   25. If the existence of a dispute is considered necessary for the Court’s
jurisdiction (as stated above in paragraph 12, I consider it rather a condi-
tion for the exercise of the Court’s jurisdiction), there is no compelling
reason why the principle cannot be applied to such a condition. As I have
already outlined, that was the position taken in the Certain German Inter-
ests case, which was cited by the Court in the more recent Croatia v. Ser-
bia case (see ibid., p. 439, para. 82). Indeed, the Court in the latter case
highlighted that “it is of no importance which condition was unmet at the
date the proceedings were instituted, and thereby prevented the Court at
that time from exercising its jurisdiction, once it has been fulﬁlled subse-
quently” (ibid., p. 442, para. 87).

   26. This is, as I understand it, the jurisprudence of the Court on the
conditions to be met for its jurisdiction — not excessively formalistic, but
rather reasonable, allowing it to exercise its function to resolve disputes
between States brought before it. I cannot agree with the view that the
Judgment in Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal) (I.C.J. Reports 2012 (II), p. 422) represents a
departure in the Court’s jurisprudence. That case was about the failure of
Senegal to bring to justice Hissène Habré to account for acts committed
during his rule as President of Chad. In the diplomatic exchanges prior to
bringing the matter before the Court, Belgium always argued in terms of
obligations under the Convention against Torture (ibid., pp. 444-445,
para. 54). It was only in the Application instituting proceedings that the
alleged crimes against humanity under customary international law were
mentioned. The Court concluded that there existed a dispute in regard to
“the interpretation and application of Articles 6, paragraph 2, and 7,
paragraph 1, of the Convention” (ibid., p. 444, para. 52), but that it “did
not relate to breaches of obligations under customary international law”
(ibid., p. 445, para. 55). The Court knew that it thus had jurisdiction,
under the compromissory clause contained in Article 30, paragraph 1, of
the Convention against Torture, to deal with the matter brought before

57

309        nuclear arms and disarmament (sep. op. tomka)

it, and it could thus resolve the dispute. It was clear that Belgium would
not contemplate re-submitting to the Court a dispute relating to obliga-
tions under customary international law. In fact, Belgium welcomed the
Judgment and was among those States which, in addition to the African
Union and the European Union, assisted Senegal — in particular ﬁnan-
cially — to comply with the Judgment. Senegal is to be commended for
the measures it has taken in the implementation of its obligations. It
charged Hissène Habré, who was found guilty of, inter alia, torture by a
Judgment rendered on 30 May 2016 and sentenced to life imprisonment.
The victims ﬁnally, after more than a quarter of a century, have seen jus-
tice delivered. In light of these facts, the Court’s Judgment in Questions
relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal)
should rather be seen as wise and not overly formalistic. The Court was
certainly prudent not to foreclose any future developments in respect of
obligations of States that might exist under customary international law
to prosecute perpetrators of alleged crimes against humanity.


   27. It is true that the Marshall Islands had, for some time, not taken a
particularly active position on nuclear disarmament in multilateral fora,
including in its voting until 2012 in the United Nations on these issues,
for reasons which do not need elaboration. However, as it appears from
the record, the Marshall Islands has, since at least 2013, revisited its posi-
tion and voiced its dissatisfaction about the compliance, or rather lack
thereof, with obligations related to nuclear disarmament alleged to exist
under, inter alia, customary international law by nuclear powers, among
them India. In September 2013, its Foreign Minister diplomatically
“urge[d] all nuclear weapons states to intensify eﬀorts to address their
responsibilities in moving towards an eﬀective and secure disarmament”
(see Judgment, paragraph 46; emphasis added). I do not take issue with
the Court’s analysis of this statement, although it does indicate a shift in
the Marshall Islands’ approach.



   28. In February 2014, the Marshall Islands, while renewing its call to
all nuclear powers made in the United Nations in September 2013,
expressed its views more openly, asserting that “States possessing nuclear
arsenals are failing to fulﬁl their legal obligations” regarding “multilateral
negotiations on achieving and sustaining a world free of nuclear weapons
[which] are long overdue” (Judgment, para. 26). The allegation is made
against all nuclear-weapon States, without exception. This has been sub-
sequently conﬁrmed by the fact that the Marshall Islands ﬁled, on
24 April 2014, nine Applications against the nine States which are known
or believed to possess nuclear weapons. India did participate at that Con-
ference in Nayarit. No doubt, the Marshall Islands’ assertion was aimed
at all nuclear States, including India.

58

310         nuclear arms and disarmament (sep. op. tomka)

   29. In my view, a State is not required, under international law, to give
notice to another State of its intention to institute proceedings before the
Court. A State can formulate its claim in the Application seising the
Court if it believes that it has a dispute with another State, or considers
that the other State is in breach of international obligations owed to the
Applicant. To require a State to give prior notice may entail, in the pres-
ent optional clause system of the Court’s compulsory jurisdiction, a risk
that the Court will be deprived of its jurisdiction prior to receiving an
Application instituting proceedings. A number of declarations made
under Article 36, paragraph 2, of the Court’s Statute may be modiﬁed or
withdrawn with immediate eﬀect by simple notiﬁcation to the Secretary-
General of the United Nations. And it is not unknown that some declara-
tions have been modiﬁed in the past, including recently, in order to
prevent another State from bringing before the Court a particular dispute
or a particular category of disputes.
   30. The proceedings before the Court in this case have clariﬁed that
there is a dispute between the Marshall Islands and India about the lat-
ter’s performance of obligations related to nuclear disarmament and
alleged to exist under customary international law. Therefore, in my view,
the conclusion that the Court has no jurisdiction in the absence of a dis-
pute is not justiﬁed in the case at hand. In order to aﬃrm its jurisdiction
the Court would have to deal with the other arguments of India against
its having jurisdiction. The Court did not consider it necessary to proceed
that way in light of the conclusion it reached.


                             II. Admissibility

   31. Assuming that all of the arguments raised by India against the
Court’s having jurisdiction were to be rejected, the Court would proceed
to the merits, provided that the Application and the claims formulated
therein are admissible. In my view, however, the nature of the obligations
said to exist under customary international law in the ﬁeld of nuclear
disarmament which are relied upon in this case renders the Application
inadmissible under the present, rather unsatisfactory, system of the
Court’s jurisdiction.
   32. The Marshall Islands does not invoke, in this case, the provisions
of the 1968 Treaty on the Non-Proliferation of Nuclear Weapons (herein-
after the “NPT”), as India is not a party thereto. Nonetheless, the obliga-
tions that it alleges to exist under customary international law are in
similar terms to Article VI thereof.
   33. Article VI of the NPT reads as follows:
         “Each of the Parties to the Treaty undertakes to pursue negotia-
      tions in good faith on eﬀective measures relating to cessation of the
      nuclear arms race at an early date and to nuclear disarmament, and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control.”

59

311          nuclear arms and disarmament (sep. op. tomka)

  34. The Court in its advisory opinion analysed this provision and
expressed its view in the following terms:
         “The legal import of that obligation goes beyond that of a mere
      obligation of conduct; the obligation involved here is an obligation
      to achieve a precise result — nuclear disarmament in all its aspects —
      by adopting a particular course of conduct, namely, the pursuit of
      negotiations on the matter in good faith.” (Legality of the Threat or
      Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I),
      p. 264, para. 99.)
The Court characterized the obligation as “twofold” — as an “obligation
to pursue and to conclude negotiations” (ibid., para. 100). It emphasized
that “any realistic search for general and complete disarmament, especially
nuclear disarmament, necessitates the co-operation of all States” (ibid.).
   35. Indeed, “disarmament treaties or treaties prohibiting the use of
particular weapons” have been regarded as an instance of the kind of
treaty, “the objective of which can only be achieved through the interde-
pendent performance of obligations by all parties” 4. One respected
scholar, and now international judge, observes in this respect:

        “It is clear . . . in the context of a disarmament treaty, that each
      State reduces its military power because and to the extent that the
      other parties do likewise. Non-performance, or material breach, of
      the treaty by one of its parties would threaten the often fragile military
      balance brought by the agreement.” 5

In other words, the performance of the obligation by a State is condi-
tional on the performance of the same obligation by the other States 6. If
customary obligations were found to exist in the terms for which the

    4 Bruno Simma and Christian J. Tams, “1969 Vienna Convention, Article 60: Termina-

tion or suspension of the operation of a treaty as a consequence of its breach”, in Olivier
Corten and Pierre Klein (eds.), The Vienna Convention on the Law of Treaties: A Commen-
tary, Vol. II, Oxford University Press, 2011, p. 1365. See also Yearbook of the Interna-
tional Law Commission, 2001, Vol. II, Part Two, p. 119, paragraph 13 of the commentary
to Article 42, or James Crawford, The International Law Commission’s Articles on State
Responsibility: Introduction, Text and Commentaries, Cambridge University Press, 2002,
p. 259.
    5 Linos-Alexander Sicilianos, “The Classiﬁcation of Obligations and the Multilateral

Dimension of the Relations of International Responsibility” (2002) 13, (5) European
Journal of International Law 1127, p. 1134.
    6 The nature of the obligation is well described in the commentary to the Articles on

State Responsibility as referring to an obligation “where each party’s performance is eﬀec-
tively conditioned upon and requires the performance of each of the others”: Yearbook of
the International Law Commission, 2001, Vol. II, Part Two, p. 119, paragraph 13 of the
commentary to Article 42; see also James Crawford, The International Law Commission’s
Articles on State Responsibility: Introduction, Text and Commentaries, Cambridge Univer-
sity Press, 2002, p. 259.

60

312        nuclear arms and disarmament (sep. op. tomka)

Marshall Islands has contended, these considerations would be more gen-
erally relevant. In the ﬁeld of nuclear disarmament, it is unrealistic to
expect that a State will disarm unilaterally. International law does not
impose such an obligation. In respect of the treaty-based obligations of
the NPT, it rather provides for achieving that goal through negotiations
in good faith, through the co-operation of all States. Customary obliga-
tions in this ﬁeld, if they were proved to exist, would most likely not
diﬀer.
   36. The most noble and important goal of getting the world rid of
nuclear arms, to which the absolute majority — if not all — nations sub-
scribe, can realistically be achieved only through balancing the security
interests of the States concerned, in particular all nuclear powers and
other countries with signiﬁcant military capabilities.

   37. It seems that the Marshall Islands is aware of this reality. It has
ﬁled Applications against all nuclear powers alleging that they are in
breach of their obligations under the NPT and/or customary interna-
tional law. Six of the nuclear powers are not before the Court as they
have not accepted the Marshall Islands’ invitation to accept the Court’s
jurisdiction under Article 38, paragraph 5, of the Rules of Court.

   38. Enquiry into the compliance by one nuclear power with its obliga-
tions relating to nuclear disarmament, including any obligation to negoti-
ate in good faith, invites consideration of the position taken by all other
nuclear powers in relation to the same obligations which are or may be
binding on them. It is only with an understanding of the positions taken
by other States that the Court can stand on safe ground in considering
the conduct of any one State alone, which necessarily is inﬂuenced by the
positions of those other States, and whether that one State alone is open
to achieving the goal of nuclear disarmament through bona fide negotia-
tions. This is not a question of ruling on the responsibility of those other
States as a precondition for ruling on the responsibility of the Respon-
dent such that the Monetary Gold principle would apply. It is rather a
question of whether it is possible for the Court, in this context, to under-
take consideration of a single State’s conduct without considering and
understanding the positions taken by the other States with which that
State (the Respondent in the case at hand) would need to have negoti-
ated, and with which it would need to agree on the steps and measures to
be taken by all concerned in order to achieve the overall goal of nuclear
disarmament.
   39. The issues raised in the present proceedings are not of a bilateral
nature between the Marshall Islands and India. I am convinced that the
Court cannot meaningfully engage in a consideration of India’s conduct
when other States — whose conduct would necessarily also be at issue —
are not present before the Court to explain their positions and actions.
   40. This case illustrates the limits of the Court’s function, resulting
from the fact that it has evolved from international arbitration, which is

61

313        nuclear arms and disarmament (sep. op. tomka)

traditionally focused on bilateral disputes. The Statute of the Court is
expressly based on the Statute of its predecessor, the Permanent Court of
International Justice. That Statute was drafted in 1920 and major powers
opposed the idea of granting the Court compulsory jurisdiction. That
approach did not change in 1945 when the International Court of Justice
was conceived as the principal judicial organ of the United Nations. Had
the founders of that Organization endowed the Court with universal com-
pulsory jurisdiction, all Members of the United Nations would have been
subject to its jurisdiction. There would not have then existed obstacles to
the Court’s exercising its jurisdiction fully and thus contributing to the
achievement of the purposes and goals of the Organization.
   41. To my sincere and profound regret, I have to conclude that the
absence of other nuclear powers in the proceedings prevents the Court
from considering the Marshall Islands’ claims in their proper multilateral
context, which is also determined by the positions taken by those other
powers, and thus renders the Application inadmissible. For this reason I
have joined those of my colleagues who have concluded that the Court
cannot proceed to the merits of the case.


                                                (Signed) Peter Tomka.




62

